DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/27/19 was/were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving at least one BB workflow comprising a plurality of blocks, wherein the plurality of blocks specify a set of operations for generating the plurality of predictions relating to a specified future time interval;
accessing a plurality of block definitions corresponding to the plurality of blocks; and
executing the at least one BB workflow by performing the set of operations based on the plurality of block definitions, comprising:
extracting data from the semiconductor manufacturing environment, wherein the data comprises both static data and dynamic data related to equipment in the manufacturing environment;
determining, based on the extracted data, the plurality of predictions, wherein each of the plurality of predictions relates to the manufacturing environment and the specified future time interval; and
publishing the plurality of predictions to at least one component in the semiconductor manufacturing environment, wherein the plurality of 
Claim 9 and 17: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include a non-transitory computer-readable medium, a processor (claim(s) 9), the computer program product comprising at least one non-transitory computer- readable medium having computer-readable program code a system comprising: at least one processor; and a memory (claim(s) 17).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0037-0041]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.  The transforming step of claim 2 as noted in instant specification [0037] falls under 2106.05(f) as apply it.
Claim(s) 2-8, 10-16, and 18-20 add to or further define the abstract idea of claim(s) 1, 9, and 17 with additional steps to evaluate blocks for a sub-rule or report and/or further define executing BB workflow, manufacturing schedule, receiving BB workflow, input, and plurality of predictions.  These claim(s) do not recite additional elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2017/0075333 A1) in view of Norman (US 2017/0075332 A1).

Regarding claim 1, 9, and 17, Norman 333 teaches a method for executing a block-based (BB) workflow to generate a plurality of predictions related to a semiconductor manufacturing environment, comprising:
receiving at least one BB workflow comprising a plurality of blocks, wherein the plurality of blocks specify a set of operations for generating the plurality of predictions relating to a specified future time interval [see at least claim 1 and [0011] for receiving BB workflow of a plurality of blocks, where the blocks specify a set of operations for performing the planning process; [0038] further define receiving as a workflow where the invention is generating a plan and where the receiving is done by planning component 120; [0027] planning data includes predictions such as estimated future factory capacity information, projected sales, etc; [0023] [0035] the plan can determine the future operating state of the manufacturing system over any length of period of time];
accessing a plurality of block definitions corresponding to the plurality of blocks [see at least claim 1 and [0011] for access block definitions corresponding to blocks]; and
executing the at least one BB workflow by performing the set of operations based on the plurality of block definitions [see at least claim 1 and [0011] for execute BB workflow access block definitions corresponding to blocks], comprising:
extracting data from the semiconductor manufacturing environment, wherein the data comprises both static data and dynamic data related to equipment in the manufacturing environment [see at least claim 1 and [0011] for ;
determining, based on the extracted data, the plurality of predictions, wherein each of the plurality of predictions relates to the manufacturing environment and the specified future time interval [see at least claim 1 and [0011] for execute BB workflow access block definitions corresponding to blocks]
[see at least claim 1 and [0011] for generate a plan [0026, 0027, 0041, 0008] the generated plan can do at least one of predict when they will be able to ship a product so that proper commitments can be made to customers, predict if and when they will be able to meet customer demand, predict whether it can meet the increasing demand for products, and the like; [0035] the plan can determine the future operating state of the manufacturing system over any length of period of time]; and
publishing the plurality of predictions to at least one component in the semiconductor manufacturing environment, wherein the plurality of predictions are used to determine how the semiconductor manufacturing environment needs to operate to achieve a specified goal [see at least claim 1 and [0027, 0037] for publish the plan to the spreadsheet application or a storage system in the manufacturing environment; [0023] the production plan (the predictions) can be used to determine how a manufacturing system will accomplish a goal which at least implies a schedule, equipment, etc].

wherein the data is used to determine a manufacturing schedule for the semiconductor manufacturing environment [see at least Norman [0007-0008] for block based workflows (data) determine a manufacturing schedule “generating a schedule to manage a production process within a semiconductor manufacturing environment using block-based (BB) workflows” where the schedule is “the determined allocation and processing order”; [0010] publishing data to a device in the manufacturing environment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norman 333 with Norman 332 to include the limitation(s) above as disclosed by Norman 332.  Doing so would further define Norman 333’s [0011, 0023] generated plan to determine operations within the semiconductor manufacturing environment to include a manufacturing schedule for the semiconductor manufacturing environment which will help manage the complexity, provide high-quality, on-time deliveries, etc for a facility  [see at least Norman 332 [0006] ]

Regarding claim 2, 10, and 18, modified Norman 333 teaches the method of claim 1, wherein executing the at least one BB workflow further comprises: transforming the plurality of predictions into a format compatible with the at least one component, wherein the plurality of predictions are published to the at least one component in the format [see at least Norman 333 [0011] convert manufacturing format to a second 

Regarding claim 3, 11, and 19, modified Norman 333 teaches the method of claim 1.
Modified Norman 333 doesn’t/don’t explicitly teach however Norman 332 discloses wherein the manufacturing schedule comprises an allocation of a number of lots to a subset of the equipment in the semiconductor manufacturing environment, and a processing order in which the lots should be processed by the subset of the equipment, and wherein the subset of the equipment in the semiconductor manufacturing environment is automated based on the allocation and the processing order [see at least [0057] for BB scheduling component automates the one or more devices within the manufacturing environment based on the determined allocation and the processing order].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Norman 333 with Norman 332 to include the limitation(s) above as disclosed by Norman 332.  Doing so would further define modified Norman 333’s [Norman 333 [0011, 0023] ] generated plan to determine operations within the semiconductor manufacturing environment to include a manufacturing schedule for the semiconductor manufacturing environment which will help manage the complexity, provide high-quality, on-time deliveries, etc for a facility  [see at least Norman 332 [0006] ]

Regarding claim 4, 12, and 20, modified Norman 333 the method of claim 1, further comprising evaluating, for one or more blocks of the at least one BB workflow, at least one BB sub-rule or report to determine at least one operation of the set of operations to perform [see at least Norman 333 [0029, 0063] for “the BB planning component may further evaluate at least one BB sub-rule or report configured for the respective workflow block in order to determine the operations specified by the workflow block”].

Regarding claim 5 and 13, modified Norman 333 the method of claim 1, wherein receiving the at least one BB workflow comprises: receiving input from a user, via a user interface, that identifies the plurality of blocks [see at least Norman 333 [0052] “the UI 300 allows the user to specify one or more properties for each block in the workflow panel 315”].

Regarding claim 6 and 14, modified Norman 333 the method of claim 5, wherein the input further identifies one or more links connecting the plurality of blocks [see at least Norman 333 Fig. 3 and [0052] where in Fig. 3 the arrows between 312-324, 308B, 308C, 310B, and 310C are links connecting the blocks such as “The user can arrange the blocks (in BB workflow panel 315) in any order or configuration, which allows the user to quickly adapt the planning system to any changes within the manufacturing environment,” ].

Regarding claim 7 and 15, modified Norman 333 the method of claim 1, wherein executing the at least one BB workflow further comprises:
writing at least one of the extracted data or the plurality of predictions to a storage system in the semiconductor manufacturing environment; and
upon determining an error related to determining the plurality of predictions, reporting the error to a user [for the limitations above see at least Norman 333 claim 6 and [0027, 0037] for publish the plan to the spreadsheet application or a storage system in the manufacturing environment; claim 6 and [0043] “performing error checking on the generated plan, reporting the errors to a user” ].

Regarding claim 8 and 16, modified Norman 333 the method of claim 1, wherein the plurality of predictions comprise one of: a future work-in-progress (WIP), a future state of a lot in the manufacturing environment; a future state of a device in the manufacturing environment, a quantity of a product manufactured in the manufacturing environment, a composition of a product manufactured in the manufacturing environment, an estimated time that an operation will be completed in the manufacturing environment, and an estimated time that a maintenance operation will be performed in the manufacturing environment [see at least Norman 333 [0026, 0027, 0041, 0008] the generated plan can do at least one of: determine, given a current and/or estimated future state of the manufacturing environment, determine what changes (e.g., additional raw materials, new tools, changes to product flows, etc.) should be made to the manufacturing environment in order to meet a demand for one or more products, predict when they will be able to ship a product so that proper 

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES WEBB/Examiner, Art Unit 3624